 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ALICIA DEL VILLAR,                            Case No.: 18-cv-1721-W-MDD
11                                Plaintiff,
                                                   ORDER ON JOINT MOTION
12   v.                                            FOR DETERMINATION OF
                                                   DISCOVERY DISPUTE
13   TRANSDEV SERVICES INC.,
                                                   PRESENTING PLAINTIFF’S
14                              Defendant.         MOTION TO AMEND THE
                                                   SCHEDULING ORDER TO
15
                                                   ALLOW FOR CERTAIN
16                                                 DEPOSITIONS
17
                                                   [ECF NO. 29]
18
19        Before the Court is the joint motion of the parties for determination of a
20   discovery dispute filed on August 30, 2019. (ECF No. 29). The joint motion
21   presents Plaintiff’s motion to amend the scheduling order so that Plaintiff
22   may conduct two depositions – the deposition of Mr. Mukai and of a designee
23   under Rule 30(b)(6), Fed. R. Civ. P., for depositions. On May 8, 2019, the
24   parties filed a Joint Motion presenting Plaintiff’s motion to compel the
25   deposition of Mr. Mukai and a corporate deponent. (ECF No. 19). Discovery
26   closed on March 29, 2019, so the Court construed the motion as seeking an
27   amendment of the scheduling order. On May 21, 2019, the Court denied the

                                               1
                                                                      18-cv-1721-W-MDD
 1   motion as failing to present good cause for the amendment. (ECF No. 21). In
 2   essence, then, this motion is for reconsideration of the Court’s earlier Order.
 3   Regardless of whether this motion is an initial motion to amend the
 4   scheduling order or for reconsideration of the Court’s Order dated May 21,
 5   2019, the motion is DENIED.
 6                               LEGAL STANDARD
 7        A scheduling order “may be modified only for good cause and with the
 8   judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard
 9   “primarily considers the diligence of the party seeking the amendment.”
10   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
11                                   DISCUSSION
12        The Scheduling Order in this case was filed on October 1, 2018. (ECF
13   No. 14). It allowed for five months of discovery in this non-complex wrongful
14   termination and retaliation case. (Id.). Discovery closed on March 29, 2019.
15   (Id. ¶3). The only change in the posture of the case since the Court’s initial
16   denial of the relief requested by Plaintiff is that Defendant’s summary
17   judgment motion now is fully briefed - only the Defendant’s motion had been
18   filed at the time the Court issued its original order on May 21, 2019 - and the
19   parties have moved jointly to continue the pretrial deadlines in this case until
20   the summary judgment motion is resolved. (ECF No. 30). The pendency of
21   Defendant’s motion for summary judgment and the joint motion to continue
22   the pretrial deadlines to await the resolution of the motion, provide no basis
23   to amend the scheduling order and reopen discovery to allow Plaintiff to take
24   these depositions.
25   //
26   //
27   //

                                             2
                                                                       18-cv-1721-W-MDD
 1                                 CONCLUSION
 2        Plaintiff’s motion to amend the scheduling order and allow for Plaintiff
 3   to depose Mr. Mukai and a corporate designee, as presented in this Joint
 4   Motion, is DENIED.
 5   Dated: September 6, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           3
                                                                     18-cv-1721-W-MDD
